1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA
7
     STIFEL, NICOLAUS & COMPANY,                            Case No.: 19cv515-MMA (WVG)
8    INC.,
                                                            ORDER GRANTING PLAINTIFF IN
9                                                           INTERPLEADER’S MOTION TO
                         Plaintiff in Interpleader,         DISMISS ACTION WITH
10   v.                                                     PREJUDICE
11   PATRICIA ANN COHAN, individually                       [Doc. No. 6]
     and as personal representative of the
12   Estate of Jeffrey Lee Cohan; JEFFREY
     JOHN COHAN; TINA MICHELLE KIN;
13   and CHERYL LEE COHAN,
14
                      Defendants in Interpleader.
15
16           On December 2, 2019, Plaintiff in Interpleader Stifel, Nicolaus & Company, Inc.
17   (“Stifel”) filed a status report indicating that all assets from the Account at issue have
18   been transferred to Patricia Ann Cohan pursuant to the parties’ stipulation. See Doc. No.
19   6. As such, Stifel requests that the Court dismiss this action with prejudice. See id.
20   Upon due consideration, good cause appearing, the Court GRANTS Stifel’s motion and
21   DISMISSES this action with prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i). Each party
22   must bear its own costs and attorney’s fees. The Clerk of Court is instructed to close the
23   case.
24           IT IS SO ORDERED.
25   Dated: December 2, 2019
26                                                     _____________________________
27                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
28

                                                      -1-                     19cv515-MMA (WVG)
